Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral “2526” in Figure 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “tensioning mechanism” in claims 2, 5-6, 11-13, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “mechanism” are generic placeholders for the word “means”. For examination purposes, “tensioning mechanism” in claims 2, 5-6, 11-13, and 17 is interpreted as a rotary based device that is manually operable or a motorized device (Specification, Paragraph 5).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the respective positions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the respective positions” to read --a respective position--.
Claims 12, line 2 recites the limitation “a position” which renders the claim  indefinite as it is unclear if “a position” in line 2 is a double inclusion or different from “the position” recited in claim 12, line 1. For examination purposes, rephrase “the position adjacent the bottom end of the lace path is a position that is equidistant” to read --the position adjacent the bottom end of the lace path is equidistant--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 7-9, 11-15, and 17-19, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capra et al. (U.S. Patent Pub. No. 20150150705).
Regarding claim 2, Capra discloses a lacing system (Paragraph 64 and Figure 5A, tightening system for tightening prosthetic shell 500 with a reel based tensioning system 506) for tightening a brace 500 (Paragraph 64 and Figure 5), the brace 500 having an opening (Paragraph 64 and Figure 5A, opening between inner and outer edge 504,502 of shell 500 to don and doff the shell 500 around a user’s limb) that enables a user to don and doff the brace, the brace 500 also having a lace path (Paragraphs 47, 64 and Figure 5A, a lace follows a looped lace path from and back to a reel based tensioning system 506 in order to enclose the opening formed between the inner and outer edges 504,502 of the shell 500) that extends along the opening, the lace path having a bottom end (see Annotated Figure 5A below, bottom end of lace path), a top end (see Annotated Figure 5A below, top end of lace path), and a mid-portion (see Annotated Figure 5A below, mid-portion of lace path), the lacing system comprising: a tensioning mechanism 506 (Paragraph 64 and Figure 5A, reel based tensioning system 506; this is the structure as defined by the 112f analysis above); a plurality of guide members (Paragraphs 47, 64 and see Annotated Figure 5A below, guide with smaller length and first guide with elongated channel are attached to shell 500) that are coupled with the brace 500; and a lace (Paragraphs 46-47, 64, and see Annotated Figure 5A below, a lace follows a looped lace path from and back to a reel based tensioning system 506 via guide members) that is operationally coupled with the tensioning mechanism 506 and routed about the opening along the lace path via the plurality of guide members, the lace comprising a first portion (see Annotated Figure 5A below, first portion traveling towards inner edge side 504 of brace 500 and coupled to a left side of the reel 506) and a second portion (see Annotated Figure 5A below, second portion traveling on outer edge side 502 of brace 500 and coupled to a bottom side of the reel 506) that are each operationally coupled with the tensioning mechanism 506 so that operation of the tensioning mechanism 506 simultaneously tensions both (Paragraphs 46-47, 64, and see annotated Figure 5A below, lace loops from both sides of the reel based tensioning system 506 to tension both first and second portions simultaneously) the first portion and the second portion, wherein the lace is routed along the lace path such that: the first portion is routed directly from (see Annotated Figure 5A below, first portion of lace is routed from reel 506 to top end of lace path and therefrom toward mid-portion of lace path) the tensioning mechanism 506 to the top end of the lace path and is routed therefrom toward the mid-portion of the lace path; and the second portion is routed directly from (see Annotated Figure 5A below, second portion of lace is routed from reel 506 to adjacent the mid-portion toward the bottom end of the lace path) the tensioning mechanism (Paragraphs 47, 64 and see Annotated Figure 5A below) to adjacent the mid-portion of the lace path and is routed therefrom toward the bottom end of the lace path such that tensioning of the first portion and the second portion of the lace immediately tensions the top end and the mid-portion of the lace path and thereby immediately tightens corresponding portions (Paragraphs 46-47, 64, and Figure 5A, lace loops from both sides of the reel based tensioning system 506 to immediately tension top end and mid-portion of lace path first and thereby corresponding edges 504,502 of the shell 500) of the brace 500; wherein the lace is a unitary member (Paragraphs 46-47, 64, and Figure 5A, unitary lace follows a looped lace path from and back to a reel based tensioning system 506) with the first portion connected to the second portion between (see Annotated Figure 5A below, first portion connects to second portion between mid-portion and bottom end of the lace path at the inner edge 504 side of the shell 500) the mid-portion and the bottom end of the lace path.

    PNG
    media_image1.png
    590
    580
    media_image1.png
    Greyscale

	Regarding claim 3, Capra discloses the invention as described above and further discloses wherein when under tension, the lace (Paragraphs 46-47, 64, and see Annotated Figure 5A above, lace follows a looped lace path from and back to a reel based tensioning system 506 via guide members without intersecting with itself along its lace path) does not cross itself or touch another portion of the lace along an entire length of the lace path.
Regarding claim 4, Capra discloses the invention as described above and further discloses wherein the brace 500 include a first main body (Paragraph 64 and Figure 5A, portion of shell 500 comprising outer edge 502) and a second main body (Paragraph 64 and Figure 5A, portion of shell 500 comprising inner edge 504 is separate)  that is separate from (Paragraph 64 and Figure 5A, portion of shell comprising outer edge 502 is separate from portion comprising inner edge 504 given by an opening formed between the outer and inner edges 502,504) the first main body, wherein the first main body and the second main body are configured to wrap around a body member (Paragraph 64 and Figure 5A, opening between inner and outer edge 504,502 of shell 500 to don and doff the shell 500 and gross enclose the edges 504,502 around a user’s limb) and are coupleable together to provide a gross closure of the brace 500 about the body member.
Regarding claim 5, Capra discloses the invention as described above and further discloses wherein the tensioning mechanism 506 is attached to (Paragraph 64 and Figure 5A, reel 506 is attached to portion of shell 500 comprising outer edge 502) the first main body.
Regarding claim 7, Capra discloses the invention as described above and further discloses wherein the tensioning mechanism 506 comprises a rotary based device that is manually operable (Paragraph 9, reel based closure system 506 may have manual knob for rotation) or a motorized device (Paragraph 9, reel based closure system 506 may have motorized internal mechanism).
Regarding claim 8, Capra discloses the invention as described above and further discloses wherein the plurality of guide members (Paragraphs 47, 64 and see Annotated Figure 5A above, plurality of guide members comprises a guide with a smaller length and a guide with an elongated channel) includes at least one guide with an elongated channel.
Regarding claim 9, Capra discloses the invention as described above and further discloses wherein the plurality of guide members (Paragraphs 47, 64 and see Annotated Figure 5A above, plurality of guides comprises a guide with a shorter longitudinal length than a guide with an elongated channel) further includes a second guide (see Annotated Figure 5A above, guide with a shorter longitudinal length) having a longitudinal length that is shorter than the guide (see Annotated Figure 5A above, guide with elongated channel for the lace)  with the elongated channel, and wherein the guide with the elongated channel is positioned laterally outward from (see Annotated Figure 5A above, guide with the elongated channel is positioned laterally outward from guide with smaller length with respect to lace path so that opposing ends of the smaller length guide are disposed between opposing ends of the guide with the elongated channel) the second guide in respect to the lace path so that opposing ends of the second guide are disposed between opposing ends of the guide with the elongated channel.
Regarding claim 11, Capra discloses a lacing system (Paragraph 64 and Figure 5A, tightening system for tightening prosthetic shell 500 with a reel based tensioning system 506) for tightening a brace 500 (Paragraph 64 and Figure 5) comprising: a tensioning mechanism 506 (Paragraph 64 and Figure 5A, reel based tensioning system 506; this is the structure as defined by the 112f analysis above); a plurality of guide members (Paragraphs 47, 64 and see Annotated Figure 5A above, guide with smaller longitudinal length and guide with elongated channel are attached to shell 500) that are coupled with the brace 500 along a lace path (Paragraphs 47, 64 and Figure 5A, a lace follows a looped lace path from and back to a reel based tensioning system 506 in order to enclose the opening formed between the inner and outer edges 504,502 of the shell 500) about an opening of the brace 500, the plurality of guide members including: a first guide member (see Annotated Figure 5A above, guide with smaller longitudinal length attached to portion of shell 500 on outer edge 502) that is attached to a first side (Paragraph 64 and Figure 5A, portion of shell 500 on outer edge 502) of the opening; a second guide member (see Annotated Figure 5A above, guide with elongated channel attached to portion of shell 500 on outer edge 502) that is attached to the first side of the opening; and a lace (Paragraphs 46-47, 64, and see Annotated Figure 5A above, a lace follows a looped lace path from and back to a reel based tensioning system 506 via guide members) that is operationally coupled with the tensioning mechanism 506 and routed along the lace path via the plurality of guide members, the lace comprising a first portion (see Annotated Figure 5A above, first portion traveling towards inner edge side 504 of brace 500 and coupled to a left side of the reel 506) and a second portion (see Annotated Figure 5A above, second portion traveling on outer edge side 502 of brace 500 and coupled to a bottom side of the reel 506), wherein the lace is routed along the lace path such that: the first portion is routed directly from (see Annotated Figure 5A above, first portion of lace is routed from reel 506 to top end of lace path and therefrom toward  bottom portion of lace path) the tensioning mechanism 506 to a top end (see Annotated Figure 5A above, top end of lace path) of the lace path and is routed therefrom toward a bottom end (see Annotated Figure 5A above, bottom end of lace path) of the lace path, wherein the first portion is routed toward the bottom end of the lace path via (see Annotated Figure 5A above, guide with smaller length routes first portion of lace towards bottom end from the top end) the first guide member; and the second portion is routed directly from (see Annotated Figure 5A above, second portion of lace is routed directly from reel 506 to a mid-portion of the lace path, which is construed as being adjacent to the bottom end of the lace path) the tensioning mechanism 506 to a position adjacent the bottom end of the lace path such that tensioning of the first portion and the second portion of the lace via the tensioning mechanism 506 immediately tensions (Paragraphs 46-47, 64, and Figure 5A, lace loops from both sides of the reel based tensioning system 506 to immediately tension top end and the position adjacent the bottom end of lace path) the top end and the position adjacent the bottom end of the lace path, wherein the second portion is routed from the tensioning mechanism 506 to the position adjacent the bottom end of the lace path via (see Annotated Figure 5A above, guide with elongated channel routes second portion of lace towards the position adjacent the bottom end from the reel 506) the second guide member, the second portion being routed parallel to (see Annotated Figure 5A above, second portion of lace is routed longitudinally parallel to first portion of lace with both traveling in a direction from the top end to the bottom end) the first portion on the first side of the brace 500 and the second portion being routed so that the second portion does not frictionally engage with (see Annotated Figure 5A above, second portion of lace travels through guide with elongated channel and first portion of lace travels through guide with smaller length, such that the second portion of lace does not travel and frictionally engage with the guide having the smaller length) the first guide member.
Regarding claim 12, Capra discloses the invention as described above and further discloses wherein the position adjacent the bottom end of the lace path is equidistant from (see Annotated Figure 5A above, position adjacent the bottom end of the lace path comprises the mid-portion of the lace path which is equidistant from the top and bottom end) the top end and the bottom end, and wherein the second portion of the lace is routed from (see Annotated Figure 5A above, second portion of lace is routed directly from reel 506 to the position adjacent to the bottom end of the lace path and therefrom towards the bottom end of the lace path) the position adjacent the bottom end of the lace path toward the bottom end of the lace path.
Regarding claim 13, Capra discloses the invention as described above and further discloses wherein the first portion (see Annotated Figure 5A above, first portion traveling towards inner edge side 504 of brace 500 and coupled to a left side of the reel 506) of lace and the second portion (see Annotated Figure 5A above, second portion traveling on outer edge side 502 of brace 500 and coupled to a bottom side of the reel 506) of lace are each operationally coupled with the tensioning mechanism 506 so that operation of the tensioning mechanism simultaneously tensions both (Paragraphs 46-47, 64, and see annotated Figure 5A above, lace loops from both sides of the reel based tensioning system 506 to tension both first and second portions simultaneously) the first portion and the second portion.
Regarding claim 14, Capra discloses the invention as described above and further discloses wherein the plurality of guide members (Paragraphs 47, 64 and see Annotated Figure 5A above, plurality of guides comprises a guide with a shorter longitudinal length than a guide with an elongated channel) includes at least one guide with an elongated channel (Paragraphs 47, 64 and see Annotated Figure 5A above, guide with an elongated channel for lace).
Regarding claim 15, Capra discloses the invention as described above and further discloses wherein the plurality of guide members (Paragraphs 47, 64 and see Annotated Figure 5A above, plurality of guides comprises a guide with a shorter longitudinal length than a guide with an elongated channel) further includes a second guide (Paragraphs 47, 64 and see Annotated Figure 5A above, guide with a shorter longitudinal length) having a longitudinal length that is shorter than the guide (Paragraphs 47, 64 and see Annotated Figure 5A above, guide with elongated channel for lace) with the elongated channel, and wherein the guide with the elongated channel is positioned laterally outward from (see Annotated Figure 5A above, guide with the elongated channel is positioned laterally outward from guide with smaller length with respect to lace path so that opposing ends of the smaller length guide are disposed between opposing ends of the guide with the elongated channel) the second guide in respect to the lace path so that opposing ends of the second guide are disposed between the opposing ends of the guide with the elongated channel.
Regarding claim 17, Capra discloses a lacing system (Paragraph 64 and Figure 5A, tightening system for tightening prosthetic shell 500 with a reel based tensioning system 506) for tightening a brace 500 (Paragraph 64 and Figure 5) comprising: a tensioning mechanism 506 (Paragraph 64 and Figure 5A, reel based tensioning system 506; this is the structure as defined by the 112f analysis above); a lace (Paragraphs 46-47, 64, and see Annotated Figure 5A above, a lace follows a looped lace path from and back to a reel based tensioning system 506 via guide members) that is operationally coupled with the tensioning mechanism 506 and routed along a lace path (Paragraphs 47, 64 and Figure 5A, a lace follows a looped lace path from and back to a reel based tensioning system 506 in order to enclose an opening formed between the inner and outer edges 504,502 of the shell 500) about an opening of the brace 500, the lace comprising a first portion (see Annotated Figure 5A above, first portion traveling towards inner edge side 504 of brace 500 and coupled to a left side of the reel 506) and a second portion (see Annotated Figure 5A above, second portion traveling on outer edge side 502 of brace 500 and coupled to a bottom side of the reel 506); a first guide member (see Annotated Figure 5A above, guide with smaller longitudinal length attached to portion of shell 500 on outer edge 502) that is attached to the brace 500, the first guide member having a channel (see Annotated Figure 5A above, guide channel with smaller length is aligned longitudinally along the lace path and routes the first portion of the lace along the lace path) that is aligned longitudinally along the lace path and that is configured to route the first portion of the lace along the lace path; and a second guide member (see Annotated Figure 5A above, guide with elongated channel attached to portion of shell 500 on outer edge 502) that is attached to the brace 500, the second guide member having a channel (see Annotated Figure 5A above, guide channel with elongated length is aligned longitudinally along the lace path and routes the second portion of the lace along the lace path) that is aligned longitudinally along the lace path and that is configured to route the second portion of the lace along the lace path, wherein: a length of the channel of the second guide member is longer than (see Annotated Figure 5A above, guide with elongated channel has longer length than guide with smaller length) a length of the channel of the first guide member; and the second guide member is positioned along the lace path and in respect to the first guide member such that opposing ends (see Annotated Figure 5A above, guide with the elongated channel is positioned laterally outward from guide with smaller length with respect to lace path so that opposing ends of the smaller length guide are disposed between opposing ends of the guide with the elongated channel) of the channel of the first guide member are disposed between opposing ends of the channel of the second guide member.
Regarding claim 18, Capra discloses the invention as described above and further discloses wherein the second guide member is positioned latterly outward (see Annotated Figure 5A above, guide with the elongated channel is positioned laterally outward from guide with smaller length with respect to lace path) from the first guide member with respect to the lace path.
Regarding claim 19, Capra discloses the invention as described above and further discloses wherein the second portion of lace is positioned through (see Annotated Figure 5A below, first portion connects to second portion at the guide with the smaller length on the outer edge 502 side of the shell 500, such that both the first and second portions of the lace are positioned through the guide channel with the smaller length) the channel of the first guide member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Capra et al. (U.S. Patent Pub. No. 20150150705) in view of Burns et al. (U.S. Patent Pub. No. 20140221889).
Regarding claim 6, Capra discloses the invention as described above but fails to explicitly disclose wherein the first portion and/or the second portion are routed directly from the tensioning mechanism to a respective position via tubing.
Burns teaches an analogous lacing system (Paragraphs 28, 90, and Figure 7C, lacing system for tightening brace with a reel mechanism 530) wherein the analogous first portion (Paragraph 90 and Figure 7C, first portion of lace traveling from left side of reel mechanism 530) and the analogous second portion (Paragraph 90 and Figure 7C, second portion of lace traveling from bottom side of reel mechanism 530) are routed directly from the analogous tensioning mechanism 530 (Paragraph 89 and Figure 7C, reel mechanism 530; This is the structure as defined by the 35 USC 112f analysis above) to a respective position via tubing 754 (Paragraph 90 and Figure 7C, lace is providing within tubing 754 directly from the reel 530 to its respective position).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a first and second portion of the lace routed directly from the  tensioning mechanism of Capra, so that there is tubing, as taught by Burns, in order to provide an improved lacing system with an improved lace having a portion directly routed from the tensioning mechanism to be tubed for providing desirable positioning of the lace from the tension mechanism towards its lace path (Burn, Paragraph 90).
Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Capra et al. (U.S. Patent Pub. No. 20150150705).
Regarding claim 10, an embodiment of Figure 5A of Capra discloses the invention as described above but fails to explicitly disclose wherein the brace is a wrist brace.
An embodiment of Paragraph 54 of Capra teaches an analogous lacing system (Paragraph 54, lacing configuration for tightening brace) wherein the analogous brace (Paragraph 54, wrist brace) is a wrist brace.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the brace of the embodiment of Figure 5A of Capra, so that the brace is a wrist brace, as taught by the embodiment of Paragraph 54 of Capra, in order to provide an improved lacing system for a brace that is applied on a wrist for healing wrist injuries (Capra, Paragraph 54). 
Regarding claim 16, an embodiment of Figure 5A of Capra discloses the invention as described above but fails to explicitly disclose wherein the brace is a wrist brace.
An embodiment of Paragraph 54 of Capra teaches an analogous lacing system (Paragraph 54, lacing configuration for tightening brace) wherein the analogous brace (Paragraph 54, wrist brace) is a wrist brace.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the brace of the embodiment of Figure 5A of Capra, so that the brace is a wrist brace, as taught by the embodiment of Paragraph 54 of Capra, in order to provide an improved lacing system for a brace that is applied on a wrist for healing wrist injuries (Capra, Paragraph 54). 
Regarding claim 20, an embodiment of Figure 5A of Capra discloses the invention as described above but fails to explicitly disclose wherein the brace is a wrist brace.
An embodiment of Paragraph 54 of Capra teaches an analogous lacing system (Paragraph 54, lacing configuration for tightening brace) wherein the analogous brace (Paragraph 54, wrist brace) is a wrist brace.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the brace of the embodiment of Figure 5A of Capra, so that the brace is a wrist brace, as taught by the embodiment of Paragraph 54 of Capra, in order to provide an improved lacing system for a brace that is applied on a wrist for healing wrist injuries with a comfortable user fit (Capra, Paragraph 54). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Capra et al. (U.S. Patent Pub. No. 20150150705) in view of Joseph et al. (U.S. Patent Pub. No. 20140135672).
Regarding claim 21, Capra discloses the invention as described above but fails to explicitly disclose wherein the brace is a back brace.
Joseph teaches an analogous lacing system (Paragraph 49 and Figure 1A, lacing closure system 110 for tightening back brace 100) wherein the analogous brace 100 (Paragraph 49 and Figure 1A, back brace 100) is a back brace 100.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the brace of Capra, so that the brace is a back brace, as taught by Joseph, in order to provide an improved lacing system for a brace that is applied on a back for healing lumbar injuries with a comfortable user fit (Joseph, Paragraph 49). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hammerslag et al. (U.S. Patent Pub. No. 20080060167) teaches a lacing system with a tensioning mechanism, a lace, and guide members. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786      

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786